DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 5, 7, 10, 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US PG Pub. No. 2014/0064280) in view of Hong (US PG Pub. No. 2012/0042092) and further in view of Hong (US PG Pub. No. 2014/0029502), hereinafter referred to as Hong’502.
As per claim 1:
Qin teaches a reception apparatus (see Figure 3B, receiver 330), comprising:
processing circuitry (see Figure 3B, examiner is reading each of said second stage filter 343, first stage filter 341, decoder 337, deinterleaver 335 and demodulator 333 as processing circuitry) configured to receive a signal (see Figure 3B, paragraph [0043], said demodulator performs demodulation of the received signals. The received signals are then passed to the deinterleaver 335 and the decoder 337 which attempts to reconstruct the original source messages) including a first packet having a header and a payload (see paragraph [0047], both the first and second stage filters 341 and 343 respectively identify encapsulated GSE packet within the baseband frame after receiving decoded data packets from the decoder 337. As shown in figure 2A, said GSE packet 221 comprise of GSE HDR 223 and GSE DATA 225 and thus a header and payload. Note: Examiner is reading said identified GSE packet 221 within the baseband frame as the first packet having header and payload), the payload of the first packet including at least one input packet from a portion of an input stream (see Figure 2A, GSE DATA 225 comprise of PDU-1. Said PDU-1, PDU-2 and PDU-3 are fragments of a PDU shared among the multiple GSE packets, please see paragraph [0036] and thus from a portion of an input stream).
Qin does not teach the header of the first packet including:
a total number of the at least one input packet included in the payload of the first packet, and first information indicating whether second information exists in the first packet,
and the second information including a data field indicating a total number of null packets of the portion of the input stream omitted during formation of the first packet.
Hong teaches the header of the first packet (see Figure 21 and paragraph [0175], extension header of an IPTV streaming service) including:
a total number of the at least one input packet included in the payload of the first packet (see Figure 21, paragraph [0176], NumPac field (8bit) indicates the number of packets in the payload area), and first information indicating whether second information exists in the first packet (see Figure 21 and paragraph [0177], explicitly states: “NPDmode field (8bit) represents whether or not the NPD (Null Packet Deletion) method is used. For example, if NPDmode field is 1, the NPD method is used and n DNP fields follow the NDPmode field”. Note: Examiner is reading said NPDmode field (8bit) as said first information while each of the n DNP fields are construed as said second information),
and the second information including a data field indicating a total number of null packets of the portion of the input stream omitted during formation of the first packet (see paragraph [0178], “the DNP_x field (8bit) represents the number of null packets following an effective packet in a payload”. Paragraph [0180], discloses number of deleted null packets is recorded in a counter and added to an extension header such that the receiver can restore the deleted null packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the extension header information such as “Null Packet Deletion” method (as disclosed in Hong) Qin as a way of deleting irrelevant packets from the transmitted data contents (please see paragraph [018] of Hong). Therefore, removing null packets in the streaming content helps to improve the IPTV streaming service in the broadcast environment (please see paragraphs [0008], [0009] of Hong).
The combination of Qin and Hong fail to clearly teach and restore the portion of the input stream based on the at least one input packet included in the payload of the first packet and based on the header of the first packet.
Hong’502 teaches and restore the portion of the input stream based on the at least one input packet included in the payload of the first packet and based on the header of the first packet (see paragraph [0530], the null packet inserters may use the DNP (deleted null packet) information, which indicate information on the number of deleted null packets, so as to insert the null packets, which are removed by the transmitting end, in the respective positions of the corresponding TS. Therefore, by inserting the deleted null packets in the respective positions, said TS is recovered).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the insertion of null packets in a corresponding TS (as disclosed in Hong’502) into both Qin and Hong as a way of outputting the TS components (i.e. a common TS, a video component TS, an audio component TS, and a data component TS each having null packets inserted) (please see paragraph [0542] of Hong’502). Therefore, deleting null packets prior to transmission helps to increase the transmission efficiency (please see paragraph [0261] of Hong’502).
As per claim 4:
Qin in view of Hong and further in view of Hong’502 teaches the reception apparatus according to claim 1.
The combination of Qin and Hong does not teach wherein the header of the first packet further includes type identification information indicating a type of the at least one input packet.
Hong’502 teaches wherein the header of the first packet further includes type identification information indicating a type of the at least one input packet (see paragraph [0263], the BB header may include diverse information, such as Mode Adaptation Type information indicating whether the stream type correspond to a TS, an IP or a GS, a user packet length information, etc.).
Same rationale as provided for claim 1.


As per claim 5:
Qin in view of Hong and further in view of Hong’502 teaches the reception apparatus according to claim 4.
The combination of Qin and Hong does not teach wherein the type of the at least one input packet is a transport stream packet type.
Hong’502 teaches wherein the type of the at least one input packet is a transport stream packet type (see paragraph [0263], the BB header may include diverse information, such as Mode Adaptation Type information indicating whether the stream type correspond to a TS, an IP or a GS, a user packet length information, etc.).
Same rationale as provided for claim 1.
As per claim 7:
Qin teaches a method (see paragraph [0004], teaches a method of receiving PDU fragmants), comprising:
receiving, by an apparatus, a signal (see Figure 3B, paragraph [0043], said demodulator performs demodulation of the received signals. The received signals are then passed to the deinterleaver 335 and the decoder 337 which attempts to reconstruct the original source messages) including a first packet having a header and a payload (see paragraph [0047], both the first and second stage filters 341 and 343 respectively identify encapsulated GSE packet within the baseband frame after receiving decoded data packets from the decoder 337. As shown in figure 2A, said GSE packet 221 comprise of GSE HDR 223 and GSE DATA 225 and thus a header and payload. Note: Examiner is reading said identified GSE packet 221 within the baseband frame as the first packet having header and payload), the payload of the first packet including at least one input packet from a portion of an input stream (see Figure 2A, GSE DATA 225 comprise of PDU-1. Said PDU-1, PDU-2 and PDU-3 are fragments of a PDU shared among the multiple GSE packets, please see paragraph [0036] and thus from a portion of an input stream).
Qin does not teach the header of the first packet including:
a total number of the at least one input packet included in the payload of the first packet, and first information indicating whether second information exists in the first packet,
and the second information including a data field indicating a total number of null packets of the portion of the input stream omitted during formation of the first packet.
Hong teaches the header of the first packet (see Figure 21 and paragraph [0175], extension header of an IPTV streaming service) including:
a total number of the at least one input packet included in the payload of the first packet (see Figure 21, paragraph [0176], NumPac field (8bit) indicates the number of packets in the payload area), and first information indicating whether second information exists in the first packet (see Figure 21 and paragraph [0177], explicitly states: “NPDmode field (8bit) represents whether or not the NPD (Null Packet Deletion) method is used. For example, if NPDmode field is 1, the NPD method is used and n DNP fields follow the NDPmode field”. Note: Examiner is reading said NPDmode field (8bit) as said first information while each of the n DNP fields are construed as said second information),
and the second information including a data field indicating a total number of null packets of the portion of the input stream omitted during formation of the first packet (see paragraph [0178], “the DNP_x field (8bit) represents the number of null packets following an effective packet in a payload”. Paragraph [0180], discloses number of deleted null packets is recorded in a counter and added to an extension header such that the receiver can restore the deleted null packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the extension header information such as “Null Packet Deletion” method (as disclosed in Hong) Qin as a way of deleting irrelevant packets from the transmitted data contents (please see paragraph [018] of Hong). Therefore, removing null packets in the streaming content helps to improve the IPTV streaming service in the broadcast environment (please see paragraphs [0008], [0009] of Hong).
The combination of Qin and Hong fail to clearly teach and restoring, by processing circuitry of the apparatus, the portion of the input stream based on the at least one input packet included in the payload of the first packet and based on the header of the first packet.
Hong’502 teaches and restoring, by processing circuitry of the apparatus (see paragraph [0530], examiner is reading said “null packet inserters” as said processing circuitry), the portion of the input stream based on the at least one input packet included in the payload of the first packet and based on the header of the first packet (see paragraph [0530], the null packet inserters may use the DNP (deleted null packet) information, which indicate information on the number of deleted null packets, so as to insert the null packets, which are removed by the transmitting end, in the respective positions of the corresponding TS. Therefore, by inserting the deleted null packets in the respective positions, said TS is recovered).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the insertion of null packets in a corresponding TS (as disclosed in Hong’502) into both Qin and Hong as a way of outputting the TS components (i.e. a common TS, a video component TS, an audio component TS, and a data component TS each having null packets inserted) (please see paragraph [0542] of Hong’502). Therefore, deleting null packets prior to transmission helps to increase the transmission efficiency (please see paragraph [0261] of Hong’502).
	Claim 10 is rejected in the same scope as claim 4.
	Claim 11 is rejected in the same scope as claim 5.
As per claim 13:
Qin teaches a non-transitory computer-readable recording medium storing computer executable instructions which, when executed by a computer, cause the computer to perform a method (see Figure 7, paragraphs [0058], [0059], discloses a chip 700 including a processor 703 for executing instructions stored in memory 705) comprising:
receiving a signal (see Figure 3B, paragraph [0043], said demodulator performs demodulation of the received signals. The received signals are then passed to the deinterleaver 335 and the decoder 337 which attempts to reconstruct the original source messages) including a first packet having a header and a payload (see paragraph [0047], both the first and second stage filters 341 and 343 respectively identify encapsulated GSE packet within the baseband frame after receiving decoded data packets from the decoder 337. As shown in figure 2A, said GSE packet 221 comprise of GSE HDR 223 and GSE DATA 225 and thus a header and payload. Note: Examiner is reading said identified GSE packet 221 within the baseband frame as the first packet having header and payload), the payload of the first packet including at least one input packet from a portion of an input stream (see Figure 2A, GSE DATA 225 comprise of PDU-1. Said PDU-1, PDU-2 and PDU-3 are fragments of a PDU shared among the multiple GSE packets, please see paragraph [0036] and thus from a portion of an input stream).
Qin does not teach the header of the first packet including:
a total number of the at least one input packet included in the payload of the first packet, and first information indicating whether second information exists in the first packet,
and the second information including a data field indicating a total number of null packets of the portion of the input stream omitted during formation of the first packet.
Hong teaches the header of the first packet (see Figure 21 and paragraph [0175], extension header of an IPTV streaming service) including:
a total number of the at least one input packet included in the payload of the first packet (see Figure 21, paragraph [0176], NumPac field (8bit) indicates the number of packets in the payload area), and first information indicating whether second information exists in the first packet (see Figure 21 and paragraph [0177], explicitly states: “NPDmode field (8bit) represents whether or not the NPD (Null Packet Deletion) method is used. For example, if NPDmode field is 1, the NPD method is used and n DNP fields follow the NDPmode field”. Note: Examiner is reading said NPDmode field (8bit) as said first information while each of the n DNP fields are construed as said second information),
and the second information including a data field indicating a total number of null packets of the portion of the input stream omitted during formation of the first packet (see paragraph [0178], “the DNP_x field (8bit) represents the number of null packets following an effective packet in a payload”. Paragraph [0180], discloses number of deleted null packets is recorded in a counter and added to an extension header such that the receiver can restore the deleted null packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the extension header information such as “Null Packet Deletion” method (as disclosed in Hong) Qin as a way of deleting irrelevant packets from the transmitted data contents (please see paragraph [018] of Hong). Therefore, removing null packets in the streaming content helps to improve the IPTV streaming service in the broadcast environment (please see paragraphs [0008], [0009] of Hong).
The combination of Qin and Hong fail to clearly teach and restoring the portion of the input stream based on the at least one input packet included in the payload of the first packet and based on the header of the first packet.
Hong’502 teaches and restoring the portion of the input stream based on the at least one input packet included in the payload of the first packet and based on the header of the first packet (see paragraph [0530], the null packet inserters may use the DNP (deleted null packet) information, which indicate information on the number of deleted null packets, so as to insert the null packets, which are removed by the transmitting end, in the respective positions of the corresponding TS. Therefore, by inserting the deleted null packets in the respective positions, said TS is recovered).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the insertion of null packets in a corresponding TS (as disclosed in Hong’502) into both Qin and Hong as a way of outputting the TS components (i.e. a common TS, a video component TS, an audio component TS, and a data component TS each having null packets inserted) (please see paragraph [0542] of Hong’502). Therefore, deleting null packets prior to transmission helps to increase the transmission efficiency (please see paragraph [0261] of Hong’502).
	Claim 16 is rejected in the same scope as claim 4.
	Claim 17 is rejected in the same scope as claim 5.

Allowable Subject Matter
3.	Claims 2, 3, 6, 8, 9, 12, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474